DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 29-31, 37, and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 June 2020.

Claim Rejections - 35 USC § 102
Claims 26-28, 34, and 42-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jing et al. (WO 2015/069502).
	Jing et al. is directed to a coating composition comprising fluoropolymer particles, non-fluorinated polymer particles, and an aziridine compound having at least two aziridine groups (page 1, lines 7-12).  The coating may be used as for bonding a non-fluorinated substrate to a fluoropolymer film in a photovoltaic module (page 1, lines 17-20).  The non-fluorinated polymer may be polyethylene or polypropylene (page 9, lines 20-26).  The aziridine compound is typically present in the solids of the composition at a concentration of 0.1 to 3 wt% (page 14, lines 14-16).  The aziridine compound trimethylolpropane tri-(beta-N-aziridinyl)-propionate used in the Examples (page 30, lines 5-6) reads the polyfunctional aziridine compound of claim 28 wherein R1 is a heterohydrocarbyl group having a valency of 3, x=0, and y=3.  The coating composition may be used in a backsheet for a photovoltaic module to bond an outer layer of a 
	Regarding the limitation in claim 26 that the adhesive composition is "extrudable," a composition is extrudable if it is able to be extruded regardless of the manner in which the adhesive is applied.  Jing et al. teach that the fluoropolymer of the coating composition may be melt-processible (page 8, lines 21-26) and further teach that the non-fluorinated polymer of the coating composition is typically thermoplastic (page 9, lines 20-26) with a molecular weight of at least 100,000 (page 10, lines 23-25).  One of ordinary skill in the art would expect a thermoplastic polymer with a molecular weight of at least 100,000 to be melt-processible.  Additionally, the "adhesive composition positioned between the fluoropolymer layer and the non-fluorinated polymer layer" of claim 26 corresponds to the coating positioned between the fluoropolymer film and the non-fluorinated substrate of Jing et al. - i.e. a composition which has been dried to remove the water and cosolvents (e.g. page 26, lines 12-13).  As such, one of ordinary skill in the art would expect the coating composition of Jing et al. that is positioned between the fluoropolymer film and the non-fluorinated substrate to be able to be extruded (particularly since the conditions under which extrusion would be possible are not recited in the claims), even if the coating is in the form of a dispersion prior to being positioned between the fluoropolymer film and non-fluorinated substrate.

Claim Rejections - 35 USC § 102 / 103
Claims 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jing et al. (WO 2015/069502).
	Jing et al. teach all the limitations of claim 43, as outlined above, except for the product-by-process type limitation of irradiating the article with e-beam.  However, Jing et al. do teach that the polymeric substrate may be treated by electrical discharge to improve adhesion (page 25, lines 26-30).
	When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since the product of Jing et al. meets all the structural limitations of the invention of claim 43, the burden is on the applicant to conclusively demonstrate that irradiating the article with e-beam of any power and duration would result in a patentably distinct product.
.

Claim Rejections - 35 USC § 103
Claims 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (WO 2015/069502) in view of Betrabet et al. (US 2014/0311561).
	Jing et al. teach all the limitations of claims 35, 36, and 38, as outlined above, except for the use of a fluoropolymer containing at least 50 mole% of interpolymerized units of TFE, CTFE, and/or HFP or a polymer of fluorovinyl ether as recited in claim 38.  However, Jing et al. do illustrate the use of a THV fluoropolymer as the fluoropolymer of their backsheet for a photovoltaic module.
	Betrabet et al. is teach a photovoltaic device including a multilayer laminate backsheet having a fluoropolymer layer (paragraph 0008).  Suitable fluoropolymers include THV as well as a copolymer of tetrafluoroethylene and perfluoromethylvinyl ether, polychlorotrifluoroethylene, or fluorinated ethylene propylene copolymer (paragraph 0025).  Perfluoromethylvinyl ether reads on the fluorovinyl ether of claim 38 wherein d is zero and Rf4 is a perfluoroalkyl group of one carbon atom.  Polychlorotrifluoroethylene is a fluoropolymer containing 100 mol% of CTFE; fluorinated ethylene propylene copolymer is a fluoropolymer containing 100 mol% of TFE and HFP.
	Betrabet et al. show that THV, a copolymer of tetrafluoroethylene and perfluoromethylvinyl ether, polychlorotrifluoroethylene, and fluorinated ethylene propylene copolymer are known in the art as functionally equivalent fluoropolymer for the backsheet of a .

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
	The applicant argues that Jing et al. do not disclose an extrudable tie layer as claimed, instead disclosing aqueous suspensions and compositions which are not extrudable.
	This is not persuasive for the reasons set forth in paragraph 3 above.  Namely, a composition is extrudable if it is able to be extruded regardless of the manner in which it may be applied, and one of ordinary skill in the art would expect the composition positioned between the fluoropolymer film and the non-fluorinated substrate of Jing et al. (i.e. a dried adhesive comprising a melt-processible fluoropolymer and a thermoplastic polymer having a molecular weight of at least 100,000) to be capable of being extruded.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787